UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7415



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ROGER DALE CHARLES, II,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:04-cr-00027)


Submitted:    February 28, 2008               Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Dale Charles, II, Appellant Pro Se. Joshua Brian Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger Dale Charles, II, appeals the district court’s

order construing his 28 U.S.C. § 2241 (2000) petition as a motion

to compel his attorney to produce a full copy of the record and

denying it.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Charles, No. 2:04-cr-00027

(W.D.N.C. Sept. 7, 2007).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -